Citation Nr: 0507890	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for cancer of the left 
tongue, with neck metastasis, to include as due to herbicide 
exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June to December of 
1961 and from August 1967 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada in January and February of 2003.

The veteran was issued a Statement of the Case in October 
2002 regarding his claim for an increased evaluation for a 
left knee disorder.  However, he did not respond with a VA 
Form 9 (Appeal to Board of Veterans' Appeals) or another 
statement that could be construed as a Substantive Appeal, 
and he presented no argument regarding this issue at his 
December 2004 VA video conference hearing.  Accordingly, this 
issue is not presently before the Board on appeal.

The issue of entitlement to service connection for cancer of 
the left tongue, with neck metastasis, to include as due to 
herbicide exposure in Vietnam, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  In this case, the highest average pure tone thresholds 
were thus 78 decibels in the right ear and 79 decibels in the 
left ear, while speech audiometry revealed lowest speech 
recognition ability of 56 percent in the right ear and 68 
percent in the left ear.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 
(Diagnostic Code 6100), 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran a VA examination addressing his bilateral hearing 
loss.  Also, there is no indication of additional medical 
records, or other evidence, that the RO should have obtained 
at this time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in January 2003 and March 2004.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted January 2003 "duty to assist" letter 
preceded the appealed February 2003 rating decision.  
Moreover, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claim in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In an August 1976 rating decision, the Sioux Falls, South 
Dakota VARO granted service connection for bilateral hearing 
loss in view of in-service evidence of bilateral hearing 
loss.  A zero percent evaluation was assigned, effective from 
January 1976.

The veteran underwent a VA audiological examination in 
February 2003.  This examination revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
75
75
LEFT
40
30
60
70
70

The average pure tone thresholds were noted to be 63 decibels 
for the right ear and 58 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 88 percent in the left ear.  The 
examiner diagnosed bilateral hearing loss that was mild to 
moderate for low frequencies and severe for high frequencies.

Based on these examination results, the RO, in the appealed 
February 2003 rating decision, increased the veteran's 
evaluation for bilateral hearing loss to 10 percent, 
effective from September 2002.

A VA audiological evaluation, conducted in March 2003, 
revealed the following pure tone thresholds:







HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
--
95
--
LEFT
35
40
90
90
95

During the same evaluation, "reinstructed" testing revealed 
the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
        
35
65
100
85
LEFT
--
--
80
--
--

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.  

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  
The former fact pattern is inapplicable regarding the right 
ear in this case, and, accordingly, either Table VI or Table 
VIA may be used.

The Board observes that the most severe hearing loss findings 
were indicated in the noted March 2003 VA audiological 
evaluation record.  Given that there are several 
"reinstructed" findings at certain pure tone thresholds, in 
addition to the initial evaluation, the Board has utilized 
the following pure tone findings from that date, 
incorporating the most severe decibel loss at each pure tone 
threshold:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
60
65
100
85
LEFT
--
40
90
90
95

In this case, the highest average pure tone thresholds were 
thus 78 decibels in the right ear and 79 decibels in the left 
ear, while speech audiometry revealed lowest speech 
recognition ability of 56 percent in the right ear and 68 
percent in the left ear.  This equates to Level VIII hearing 
in the right ear (using Table VI, in view of 38 C.F.R. 
§ 4.86) and Level VI hearing loss in the left ear, under 
Table VI.   Applying these designations under Table VII, a 40 
percent evaluation is warranted.  

The Board has also considered whether an even higher 
evaluation is warranted for the veteran's bilateral hearing 
loss.  The veteran's lay assertions of decreased hearing, 
however, are insufficient to establish entitlement to an even 
higher evaluation for bilateral hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
higher evaluations, such as recent audiological testing 
reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a 40 percent evaluation for bilateral 
hearing loss.  To that extent, the appeal is granted.


ORDER

A 40 percent evaluation for bilateral hearing loss is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

During service, in December 1969, the veteran was treated for 
recurrent skin sores involving the back of his neck.  
Following a skin lesion culture, the veteran was diagnosed 
with hypoderma of multiple areas, including the neck.  The 
veteran's currently diagnosed cancer includes neck 
metastasis, and it is unclear whether this diagnosis is 
etiologically related to his skin sores in service.  

The Board is not in a position to determine, at the present 
time, whether the skin lesion culture findings noted in 
service served to rule out a carcinoma diagnosis.  Indeed, 
the Board may only consider independent medical evidence to 
support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  As such, it is 
essential that the veteran be afforded a VA examination to 
address the etiology of his current cancer of the left 
tongue, with neck metastasis.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination to address the nature and 
etiology of his current cancer of the 
tongue, with neck metastasis.  The 
examiner is requested to review the 
claims file in conjunction with the 
examination.  The examiner should render 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current cancer of the tongue, with neck 
metastasis, is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the veteran's claim of 
entitlement to service connection for 
cancer of the left tongue, with neck 
metastasis, to include as due to 
herbicide exposure in Vietnam, should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


